        Case 1:19-cv-01105-AWI-BAM Document 106 Filed 03/25/21 Page 1 of 2


 1
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10                                 FRESNO DIVISION
11

12 JERRY COX, an individual,
                                             Case No. 1:19-cv-01105-AWI-BAM
13
               Plaintiff,
14
         v.                                  ORDER GRANTING STIPULATION
15                                           TO CONTINUE THE APRIL 5, 2021
     MARIPOSA COUNTY; MARIPOSA               MANDATORY SCHEDULING
16 COUNTY SHERRIFF’S OFFICE;
     SHERIFF DEPUTY WILLIAM                  CONFERENCE
17 ATKINSON; SHERIFF DEPUTY
     WESLEY SMITH; ASHELY HARRIS;            Judge: Hon. Judge Anthony W. Ishii
18 CALIFORNIA RECEIVERSHIP GROUP
     (“CRG”) AND MARK ADAMS IN HIS           Mag. Judge: Hon. Barbara A. McAuliffe
19 INDIVIDUAL AND OFFICIAL
     CAPACITY, AND DOES 1 THROUGH
20 100, INCLUSIVE.

21             Defendants.
22

23

24

25       The Court, having considered the Stipulation to Continue the April 5, 2021
26 Mandatory Scheduling Conference (Doc. No. 105.) submitted by the parties, and good
27 cause appearing thereto, IT IS HEREBY ORDERED that:

28


                                        ORDER
          Case 1:19-cv-01105-AWI-BAM Document 106 Filed 03/25/21 Page 2 of 2


 1
           The Mandatory Scheduling Conference currently set for hearing on April 5, 2021,
 2
     at 9:00 a.m. is continued to June 17, 2021, at 9:00 a.m., in Courtroom 8 (BAM) before
 3
     Magistrate Judge Barbara A. McAuliffe with each party connecting remotely either
 4
     via Zoom video conference of Zoom telephone number. The parties shall be provided
 5
     with the Zoom ID and password by the Courtroom Deputy prior to the conference. The
 6
     Zoom ID and password are confidential and are not to be shared. Appropriate court
 7
     attire is required. The parties shall file a Joint Scheduling Report one week prior to the
 8
     conference.
 9

10 IT IS SO ORDERED.

11
        Dated:     March 25, 2021                      /s/ Barbara   A. McAuliffe      _
12                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15
16

17

18
19

20

21

22

23

24

25

26
27

28                                             1
                                            ORDER
